PER CURIAM.
This is an appeal from the trial court’s denial of defendant’s petition for a writ of mandamus to require the parole and probation commission to hold a parole interview. We recognize that whether or not to grant such an interview is discretionary. See § 947.16(2)(f), Fla.Stat. (1985). However, the record* shows that defendant was denied an interview on the basis that he was serving a sentence imposed under the sentencing guidelines whereas defendant was also serving a nonguidelines sentence.
We affirm the trial court. The petitioner, however, is not barred from again requesting the commission to consider his statutory sentence.
DANAHY, C.J., and LEHAN and FRANK, JJ., concur.